Citation Nr: 1748352	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to October 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision granting service connection for PTSD with major depressive disorder and assigning  a 30 percent evaluation and a June 2013 rating decision denying service connection for sleep apnea by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's initial rating for PTSD was increased to 70 percent in an April 2013 rating decision.  As the RO did not assign the maximum disability rating possible, the appeal for a higher initial evaluation for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The claims were remanded in April 2015 and May 2017 and included the issue of entitlement to a TDIU due to service-connected PTSD in the Veteran's appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that sleep apnea is related to active service; sleep apnea was not incurred in active service and is not caused or permanently worsened by service-connected PTSD.

2.  The Veteran's psychiatric disability has not resulted in total occupational and social impairment.

3.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected PTSD rendered him unable to secure or maintain any substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for an initial rating in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for a disability that is caused or permanently worsened by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran asserts that sleep apnea is related to his service-connected psychiatric disability.  Specifically, the Veteran reported his private mental health provider told him that PTSD could aggravate symptoms of sleep apnea.

As an initial matter, the Board finds the preponderance of the evidence is against a finding that sleep apnea was incurred during the Veteran's active service.  Service treatment records are negative for treatment of any sleep disorder symptoms and a September 1969 separation examination was negative for any abnormalities.  Moreover, the Veteran does not contend that sleep apnea symptoms began in service or is directly related to active service and has not alleged sleep apnea was diagnosed until many years after service.  At most, the Veteran reported a diagnosis of sleep apnea in 1989; available treatment records indicate the Veteran first sought treatment for a sleep disorder in 2011 and was diagnosed in a February 2012 sleep study.  Regardless, there is no competent evidence of a nexus between the Veteran's sleep apnea and his military service.  Therefore, service connection on a direct basis is not warranted for this claim.  

The Board also finds the preponderance of the evidence is against a finding that sleep apnea is caused or permanently worsened by his service-connected psychiatric disability.  

The June 2016 examination and medical opinion determined that the Veteran's sleep apnea was less likely than not due to his PTSD, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The examiner is a medical doctor that possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the opinion reflects a review of the Veteran's claims file and relevant medical literature to provide a persuasive rationale that the Veteran's sleep apnea was not caused by PTSD based on a lack of medical literature supporting an etiological link.  Further, the examiner explained that sleep apnea was not aggravated by PTSD as there was no indication that the Veteran's sleep apnea symptoms worsened.  The examiner noted a private opinion stating PTSD exacerbated symptoms of sleep apnea due to increased REM sleep that allowed for more apnea episodes, but reported that the results of the Veteran's sleep study indicated that he spent a normal amount of time in REM sleep (22 percent).  Moreover, the examiner found no other aggravating factors that could result in PTSD exacerbating sleep apnea; the examiner reviewed the Veteran's PTSD medications and reported that none were known to worsen sleep apnea and that the Veteran's weight gain since 2004 was average such that there could be no finding that his weight abnormally increased due to PTSD medication.  The examiner's opinion is consistent with the other evidence of record, to include an August 2012 VA opinion that found no relationship between PTSD and sleep apnea and post-service treatment records indicating diagnosis and treatment for sleep apnea initiated after a February 2012 sleep study.   

As noted by the June 2016 examiner, the sole medical evidence of record finding a link between the Veteran's sleep apnea and his PTSD is a March 2012 private opinion by Dr. H.J. that found PTSD exacerbated sleep apnea by increasing the amount of REM sleep and apnea episodes due to decreased muscle tone of the airway.   However, the Board finds the private medical opinion to be less probative than the June 2016 VA examiner's opinion as Dr. H.J. did not explain how generalized PTSD effects on sleep apnea were applicable to the Veteran.  See Guerrieri, 4 Vet. App. at 470-71; Prejean, 13 Vet. App. at 448-49.  Specifically, the private opinion reported the findings of the Veteran's February 2012 sleep study and provided general information on how PTSD affects sleep apnea, but did not discuss the etiological link with specific facts from this case.  The Board also notes that the Veteran submitted an internet article in support of his claim indicating soldiers with PTSD that complained of difficulty sleeping were often also diagnosed with sleep apnea, but finds the article to be of limited probative value as it lacked rationale and the generic medical literature also does not address the specific facts of this case.  

The Board finds the VA examiner's opinion to be the most probative evidence of record and that it is generally supported by other evidence of record.  Although the Veteran may sincerely believe that sleep apnea is related to his service-connected psychiatric disability, there is no indication that he has the training or experience required to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Notably, the VA examiners were aware of the Veteran's reported history yet still offered negative opinions after a review of the Veteran's complaints and history as well as relevant medical articles and the private medical opinion.  

In summary, the preponderance of the evidence is against a finding that the Veteran's sleep apnea was caused or aggravated by service or service-connected PTSD.  Thus, the claim for service connection is denied.  

II. Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

The Veteran was granted service connection for PTSD with a 30 percent rating in the August 2011 rating decision on appeal.  An April 2013 rating decision increased the evaluation for PTSD to 70 percent throughout the appeal period.  

The Board finds the preponderance of the evidence is against a finding that the Veteran's PTSD warrants an evaluation in excess of 70 percent during the entire appeal period.  At most, PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood and has not more nearly approximated total occupational and social impairment.  See 38 C.F.R. § 4.7.  

The evidence of record does not demonstrate that the Veteran's PTSD has been manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  

Rather, a May 2016 examiner found the Veteran to be fully oriented and adequately groomed, with intrusive thinking, detachment, irritability, hypervigilance, depressed mood, anxiety, suicidal ideation without plan, and no impaired thought processes or communication that resulted in disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and in adapting to stressful circumstances.  Although the Veteran's memory was not formally assessed, the examiner noted that he was able to provide all information without difficulty and characterized memory loss as mild.  

There is no evidence in significant conflict with the examiner's findings.  The August 2011 VA examination that was the basis of the grant of service connection indicated the Veteran's symptoms included depressed mood, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, suicidal ideation, disturbances in motivation and mood, and difficulty establishing and maintaining effective relationships.  The Veteran's treating private mental health provider indicated the Veteran's symptoms remained consistent throughout the appeal period and included "terrible" mood, anxiety, hypervigilance, general mistrust of others, discomfort in crowds, obsessive thoughts of safety, and sleep impairment, with dull affect, normal speech and thought processes, but no suicidal or homicidal thought.  Although the Veteran self-reported terrible memory at times, there is no indication that the private treatment provider conducted any appropriate testing to assess the severity of the Veteran's memory impairment.  Further, although the private treatment provider assessed panic disorder, the May 2016 examiner indicated review of those records and noted the Veteran did not endorse any panic attack symptoms at the examination.  At most, the August 2011 examiner noted the Veteran had panic attacks once a week or less often.

In addition, the records indicate that the Veteran had social support; he lived with his wife since about 1970, worked at and attended a church, and had some friends.  At the May 2016 examination, the Veteran reported he did not do many activities with his wife, but had good relationships with his daughter and grandchildren and saw some of his grandchildren and daughter-in-law daily.  Generally, the Veteran was also found to be fully oriented, with adequate hygiene, cooperative demeanor, logical, organized thought, but no homicidal ideation, hallucinations, or delusions.  

To the extent the Veteran has thought about his own death during this period, the Board finds this alone or in concert with the other symptomatology does not indicate a higher disability rating is warranted.  Although the August 2011 examination noted that the Veteran acknowledged suicidal thoughts of death by motor vehicle accident, he reported to the examiner that he did not want to die and had no current intent or plan; he stated that he had passive suicidal ideation for the past 20 years without ever taking action.  Further, the Veteran reported passive suicidal ideation without any current plan or intent at the May 2016 VA examination.  The August 2011 examiner noted the Veteran's treating psychiatrist was aware of the thoughts, that he had protective factors of familial relationships and active involvement in mental health care, and was at low-risk for suicide.  Overall, the Veteran's passive suicidal ideation is not to the degree that he may be in persistent danger of hurting himself.  

As the preponderance of the evidence is against a finding that PTSD more nearly approximates the criteria for a 100 percent evaluation, a rating in excess of 70 percent is not warranted for the period on appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The issue of entitlement to a TDIU is addressed below. 

III. TDIU

The Veteran contends that he became unable to work due to his PTSD.  In a September 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported nervousness from PTSD prevented him from working and that he last worked full-time in 2002.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran has met the schedular requirements for a TDIU during the entire appeal period as service connection is established for PTSD with major depressive disorder, rated 70 percent disabling.  See 38 C.F.R. § 4.16(a) (If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.).  As such, the Veteran's claim of entitlement to the benefits will be considered on a schedular basis.  Id.

The Board concludes that the Veteran's service-connected PTSD does not render him unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.).

The Veteran completed a high school education and has previous work experience in a warehouse job and as a van driver; his VA Form 21-8940 indicates his entire full-time employment history was as a warehouse worker until 2002.  A former employer confirmed that the Veteran also worked part-time as a driver from 2006 to 2011.  A Social Security Administration (SSA) disability determination found him to be disabled since 2003 due to a non service-connected back disability.  A May 2016 mental disorders examination provided an occupational history as a loader at a warehouse, noting the Veteran preferred to work alone and did not socialize at work; he indicated that he left that position after needing back surgery for a herniated disc, which was the basis of his SSA disability claim.  He further reported that he left his part-time job as a driver for children with special needs in 2011 due to anxiety caused by driving in traffic and working with the children.  The examiner noted the Veteran reported feeling unable to work due to his back and feeling "too tired," but that he volunteered at his church since 2004 at the food bank and as a trustee who helped maintain the property.  A December 2016 private mental health record indicated the Veteran was receiving some compensation from his church for the work; a May 2017 follow-up treatment note indicated he had since stopped working.

The medical evidence indicates that the Veteran's PTSD caused functional limitations on his ability to work within large groups and timely completion of tasks, but does not demonstrate that he would be unable to work in a physical position or an occupation such as his prior employment as a warehouse loader during a night shift.  In addition, the record indicates the Veteran recently worked at his church maintaining the grounds and assisting with the food bank and the evidence does not suggest that he would be unable to pursue similar employment due to functional limitations caused by his service-connected PTSD.

In this regard, although the May 2016 examiner found the Veteran's PTSD impeded his ability to work with large groups of people due to anxiety and irritability and may limit completing tasks in a timely manner due to difficulty concentrating and maintaining attention due to depression and anxiety, the examiner found PTSD would not affect his ability to complete physical labor tasks or other sedentary desk positions such as answering phones or filing papers.  In support of the opinion, the examiner noted that the Veteran was able to work for many years in a night shift that reduced the number of people he had to interact with.  Based on the above, the Board finds that the Veteran's service-connected PTSD does not render him unable to secure or follow substantially gainful employment.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that although the medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, the rating official is responsible for interpreting the findings in light of the whole recorded history so that the current rating may accurately reflect the elements of disability present.).

As such, entitlement to TDIU must be denied.


ORDER

Service connection for sleep apnea is denied.

An initial evaluation in excess of 70 percent for PTSD with major depressive disorder is denied.

Entitlement to a TDIU is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


